Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on August 12, 2019.
Information Disclosure Statements filed on 09/09/2020 and 04/26/2021 have been considered by the examiner.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. US Patent No. 10,963,971 B1 in view of Sarkissian et al US Publication No. 2015/0081447 A1.

As per claim 1, Greene discloses:
An electronic communication system, comprising: 
one or more computer processors; a memory; and a processing module stored in the memory, executable by the one or more computer processors and configured to: (Greene, Col.22:21-29);
continuously track and monitor user activity of a user; identify a trigger based on monitoring and tracking the user activity; communicate with back-end system to extract information associated with a resource entity that is associated with the trigger; communicate with the back-end systems to identify user agreement associated with the user and the resource entity, (Greene, Col. 19:18-40) where the user activity information is monitored by periodically receiving various forms of user activity information to the computing system. A trigger is detected via the trigger\monitoring circuit which is based on user overspending event. Also the alert program is said to include arrangements between a financial institution and users which is the user agreement as claimed. (Greene, Col. 2:45-52).
Greene does nos specifically disclose:

 identify one or more supplemental resources provided by the resource entity; based on the user agreement, prompt the user to authorize transfer of anonymized user data to the resource entity to receive the one or more supplemental resources; anonymize the user data and transmit the anonymized user data to the resource entity; in response to transmitting the anonymized user data to the resource entity, receive the one or more supplemental resources from the resource entity; and transmit the one or more supplemental resources to a user device of the user.
However, Sarkissian discloses:
identify one or more supplemental resources provided by the resource entity; based on the user agreement, prompt the user to authorize transfer of anonymized user data to the resource entity to receive the one or more supplemental resources; anonymize the user data and transmit the anonymized user data to the resource entity; in response to transmitting the anonymized user data to the resource entity, receive the one or more supplemental resources from the resource entity; and transmit the one or more supplemental resources to a user device of the user, (Sarkissian, [0063]) where the user personal information is removed from the analytical data that is received from users. That is pre-commerce screening engine provides screened data without providing username, location, financial information and other personal and sensitive information. The anonymized data then is provided to third party or merchant services. The merchant would then create offers based on the anonymized information received. Which the offers received is the supplemental resources as claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Greene with teaching of Sarkissian to be able to remove sensitive user information from analytical data received from users to protect the security and privacy of users.

As per claim 8, Greene discloses:
A computer program product for facilitating data anonymized communication between users and resource entities, comprising a non-transitory computer-readable storage medium having computer-executable instructions for: 
continuously tracking and monitoring user activity of a user; identifying a trigger based on monitoring and tracking the user activity; communicating with back-end system to extract information associated with a resource entity that is associated with the trigger; communicating with the back-end systems to identify user agreement associated with the user and the resource entity, (Greene, Col. 19:18-40) where the user activity information is monitored by periodically receiving various forms of user activity information to the computing system. A trigger is detected via the trigger\monitoring circuit which is based on user overspending event. Also the alert program is said to 
Greene does not specifically disclose:
identifying one or more supplemental resources provided by the resource entity; based on the user agreement, prompting the user to authorize transfer of anonymized user data to the resource entity to receive the one or more supplemental resources; anonymizing the user data and transmit the anonymized user data to the resource entity; in response to transmitting the anonymized user data to the resource entity, receiving the one or more supplemental resources from the resource entity; and transmitting the one or more supplemental resources to a user device of the user,
However, Sarkissian discloses:
identifying one or more supplemental resources provided by the resource entity; based on the user agreement, prompting the user to authorize transfer of anonymized user data to the resource entity to receive the one or more supplemental resources; anonymizing the user data and transmit the anonymized user data to the resource entity; in response to transmitting the anonymized user data to the resource entity, receiving the one or more supplemental resources from the resource entity; and transmitting the one or more supplemental resources to a user device of the user, (Sarkissian, [0063]) where the user personal information is removed from the analytical data that is received from users. That is pre-commerce screening engine provides screened data without providing username, location, financial information and other personal and sensitive information. The anonymized data then is provided to third party or merchant services. The merchant would then create offers based on the anonymized information received. Which the offers received is the supplemental resources as claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Greene with teaching of Sarkissian to be able to 


As per claim 15, Greene discloses:
A computerized method for facilitating data anonymized communication between users and resource entities, the method comprising: 
continuously tracking and monitoring user activity of a user; identifying a trigger based on monitoring and tracking the user activity; communicating with back-end system to extract information associated with a resource entity that is associated with the trigger; communicating with the back-end systems to identify user agreement associated with the user and the resource entity, (Greene, Col. 19:18-40) where the user activity information is monitored by periodically receiving various forms of user activity information to the computing system. A trigger is detected via the trigger\monitoring circuit which is based on user overspending event. Also the alert program is said to include arrangements between a financial institution and users which is the user agreement as claimed. (Greene, Col. 2:45-52). 
Greene does not specifically disclose:
identifying one or more supplemental resources provided by the resource entity; based on the user agreement, prompting the user to authorize transfer of anonymized user data to the resource entity to receive the one or more supplemental resources; anonymizing the user data and transmit the anonymized user data to the resource entity; in response to transmitting the anonymized user data to the resource entity, receiving the one or more supplemental resources from the resource entity; and transmitting the one or more supplemental resources to a user device of the user.
However, Sarkissian discloses:
identifying one or more supplemental resources provided by the resource entity; based on the user agreement, prompting the user to authorize transfer of anonymized user data to the resource entity to receive the one or more supplemental resources; anonymizing the user data and transmit the anonymized user data to the resource entity; in response to transmitting the anonymized user data to the resource entity, receiving the one or more supplemental resources from the resource entity; and transmitting the one or more supplemental resources to a user device of the user, (Sarkissian, [0063]) where the user personal information is removed from the analytical data that is received from users. That is pre-commerce screening engine provides screened data without providing username, location, financial information and other personal and sensitive information. The anonymized data then is provided to third party or merchant services. The merchant would then create offers based on the anonymized information received. Which the offers received is the supplemental resources as claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Greene with teaching of Sarkissian to be able to remove sensitive user information from analytical data received from users to protect the security and privacy of users.

As per claims 2, 9 and 16, Greene does not specifically disclose:
wherein the one or more supplemental resources are associated with one or more resources that are in a list associated with the user.
However, Sarkissian discloses:
wherein the one or more supplemental resources are associated with one or more resources that are in a list associated with the user, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Greene with teaching of Sarkissian to provide offers to the users based on the received user information.


As per claims 3, 10, and 17, Greene further discloses:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to automatically generate, via one or more machine learning models, the list comprising the one or more resources based on analyzing the user data comprising historical data associated with historical interactions, (Greene, Col. 3:21-47).

As per claims 4, 11, and 18 Greene does not specifically disclose:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to provide a real-time platform to allow anonymized communication between the user and the resource entity.
However, Sarkissian discloses:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to provide a real-time platform to allow anonymized communication between the user and the resource entity, (Sarkissian, [0063]) where the merchant is said to have access to users analytical information from the pre-commerce screening engine to generate offers. The pre-commerce screening engine can be the platform.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Greene with teaching of Sarkissian to provide offers to the users based on the received user information.

As per claims 5, 12, and 19 Greene does not specifically disclose:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to: receive, via the real-time platform, sensitive information from the user; anonymize the sensitive information received from the user; and display anonymized sensitive information to the resource entity
However, Sarkissian discloses:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to: receive, via the real-time platform, sensitive information from the user; anonymize the sensitive information received from the user; and display anonymized sensitive information to the resource entity, (Sarkissian, [0063]) where the merchant is said to have access to anonymized users analytical information from the pre-commerce screening engine to generate offers. The pre-commerce screening engine can be the platform.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Greene with teaching of Sarkissian to provide offers to the users based on the received user information.

As per claims 6, 13 and 20, Greene further discloses:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to identify the trigger based on identifying that a geographical location of the user matches a location of the resource entity, (Greene, Col. 3:6-13 and Col. 8:2-10) 

As per claims 7 and 14, Greene further discloses:
wherein the processing module stored in the memory, executable by the one or more computer processors and configured to identify the trigger based on identifying that a Uniform Resource Locator inputted by the user on the user device matches a resource entity Uniform Resource Locator, (Greene, Col. 3:6-13 and Col. 8:2-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446